Title: From Thomas Jefferson to John Laval, 12 September 1824
From: Jefferson, Thomas
To: Laval, John


Dear Sir
Monticello
Sep. 12. 24.
You were so kind, the last autumn, as to undertake to import for me Russell’s view of education in the Universities of England and Scotland, and you thought you might recieve it the last spring. will you be so good as to inform me whether it may still be expected. accept my friendly & respectful salutations.Th:JeffersonP.S. how stands my account with you? for I have lost sight of it.